Citation Nr: 0901967	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-03 481	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from July 1980 to 
April 1987.  He was separated for reason of physical 
disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The file was subsequently 
transferred to the Lincoln, Nebraska VA RO.

The veteran contends that he is entitled to service 
connection for a depressive disorder because he was treated 
for depression in service, and noted that he currently 
experienced difficulty sleeping, isolation and withdrawal 
from people when depressed.

Initially, the Board notes that the veteran is currently 
service connected for lumbosacral strain and degenerative 
disc disease; residuals of a left shoulder separation, post-
traumatic acromioclavicular degenerative disease; residuals 
of left knee trauma, chondromalacia patellae; residuals of 
cyst excision, right ankle; Achilles tendon ganglionectomy; 
left knee medial compartment degenerative changes; and 
radiculopathy right and left lower extremities associated 
with lumbosacral strain.

In this case, the veteran's service medical records are 
negative for any treatment or complaints related to 
depression, or any other type of mental disability.  However, 
a little over two years after separation from active duty due 
to physical disability, a September 1989 record from the 
Silas B. Hays Army Community Hospital, noted that the veteran 
presented complaining of depression and vegetative signs, but 
was nonpsychotic and nonsuicidal.  The provisional diagnosis 
was adjustment disorder with complaints of depression, and 
the impression provided was dysthymia, secondary type, late 
onset.  The examiner noted that the veteran reported 
increasing dysphoria over the past 3 to 4 years as his 
physical condition had deteriorated, noting that the veteran 
had always been invested in his physical prowess but now 
found himself unable to participate in the many sports he 
formerly enjoyed, and noted that his pain was a constant 
problem.  Additional records from the Silas B. Hays Army 
Community Center, dated prior to the September 1989 record, 
contain evidence of physical disabilities, specifically, 
orthopedic problems for which the veteran is now service 
connected.  The file contains a radiographic report of the 
left shoulder dated in May 1989, in addition to the left knee 
and lumbosacral spine, and noted a surgical resection of the 
distal one third of the left clavicle; further, an October 
1988 record noted an old compression fracture of the anterior 
portion of L1. 

The record also contains a June 2005 private psychological 
evaluation, which diagnosed the veteran with major affective 
disorder, depressed, severe without psychotic features, 
noting that there was a distinct possibility that the veteran 
had a psychotic disorder, but stating that the disorder was 
probably more consistent with a major depressive disorder 
that had psychotic features and probably did not reflect 
schizophrenia or some similar psychotic disorder.

Additionally, outpatient treatment records from the Bay-Pines 
VA medical center (VAMC) contain notations referencing a 
history of depression (see February 2006 entry); and a March 
2006 entry from the Bay-Pines VAMC noted that a depression 
screen was positive, stating that the veteran was currently 
undergoing treatment for depression.  Outpatient treatment 
records from the Bay-Pines VA medical center contain entries 
dated in January and March of 2005 diagnosing the veteran 
with major depressive disorder in addition to PTSD.

Records from the Omaha VAMC also show a diagnosis of post-
traumatic stress disorder (PTSD).  See March 2005, February 
2006, April 2006, and May 2007 entries, and a July 2006 
letter by G.S., M.D.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA regulations state that a disability that is proximately 
due to or the result of a service-connected disease or injury 
is considered service connected, and when thus established, 
this secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Further, additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  

Based on the evidence discussed above, the Board finds that a 
remand is necessary to afford the veteran a VA examination, 
which includes a nexus opinion on the question of whether he 
currently experiences a depressive disorder that is 
attributable to his military service; and also an opinion on 
the question of whether any currently diagnosed depressive 
disorder is caused (proximately due to or the result of), or 
aggravated by his service-connected physical disabilities as 
suggested by the 1989 record.

Lastly, review of the record discloses that the veteran has 
not been adequately notified in accordance with the 
provisions of the VCAA.  Specifically, the veteran should be 
notified of what is required to substantiate a claim for 
service connection on a secondary basis.  The veteran should 
be informed that in order to support a claim for secondary 
service connection, the evidence must show that a current 
disability (depressive disorder) was caused or aggravated by 
his service-connected disabilities.  The Board will therefore 
remand this case in order to ensure that the veteran receives 
the due process to which he is entitled.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the RO must notify the 
claimant of what is required to 
substantiate a claim for secondary 
service connection.  The veteran should 
be informed that in order to support his 
claim for secondary service connection, 
the evidence must show that his current 
disability was caused (proximately due to 
or the result of) or aggravated by 
service-connected disability.  See 38 
C.F.R. § 3.310(a).

2.  Schedule the veteran for 
psychological testing and psychiatric 
evaluation.  Psychological testing should 
be conducted with a view toward 
determining whether the veteran in fact 
experiences a depressive disorder.  An 
examiner should then be asked to review 
the record, including the results of 
psychological testing, examine the 
veteran, and provide definite 
diagnosis(es).  The examiner should 
include an opinion as to the medical 
probabilities that any diagnosed 
depressive disorder is traceable to his 
period of active military service.  
Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that a depressive 
disorder is attributable to military 
service.  The examiner should also 
provide an opinion as to whether a 
depressive disorder has been caused or 
made chronically worse by any service-
connected disability.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.

The AOJ should make sure that the medical 
opinions comply with this remand and the 
questions presented in the request, 
especially with respect to detailing any 
connection to military service and/or 
service-connected disability.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

